UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01682) Exact name of registrant as specified in charter:	Putnam Voyager Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	October 31, 2013 Item 1. Schedule of Investments: Putnam Voyager Fund The fund's portfolio 10/31/13 (Unaudited) COMMON STOCKS (92.9%) (a) Shares Value Aerospace and defense (3.6%) European Aeronautic Defence and Space Co. (France) 555,523 $38,139,898 Honeywell International, Inc. 257,000 22,289,610 L-3 Communications Holdings, Inc. (S) 65,994 6,629,097 Precision Castparts Corp. 59,700 15,130,965 United Technologies Corp. 586,500 62,315,625 Airlines (1.0%) Alaska Air Group, Inc. 191,800 13,552,588 Delta Air Lines, Inc. (S) 734,210 19,368,460 Spirit Airlines, Inc. (NON) 176,930 7,634,530 Auto components (1.2%) Johnson Controls, Inc. 609,349 28,121,456 TRW Automotive Holdings Corp. (NON) 266,247 19,997,812 Automobiles (1.5%) Fiat SpA (Italy) (NON) 1,253,993 9,855,498 General Motors Co. (NON) 725,900 26,822,005 Tesla Motors, Inc. (NON) (S) 77,600 12,411,344 Toyota Motor Corp. (Japan) 154,300 9,980,148 Beverages (0.6%) Beam, Inc. 109,600 7,376,080 Brown-Forman Corp. Class B 111,300 8,122,674 Dr. Pepper Snapple Group, Inc. 171,900 8,139,465 Biotechnology (4.9%) Celgene Corp. (NON) 505,200 75,017,148 Gilead Sciences, Inc. (NON) (S) 1,649,000 117,062,510 Vertex Pharmaceuticals, Inc. (NON) 101,200 7,219,608 Building products (0.2%) Daikin Industries, Ltd. (Japan) 79,400 4,546,141 Fortune Brands Home & Security, Inc. 99,800 4,299,384 Capital markets (1.3%) Carlyle Group LP (The) (Partnership shares) 645,200 19,949,584 Charles Schwab Corp. (The) 585,900 13,270,635 KKR & Co. LP 507,559 11,140,920 Morgan Stanley 267,500 7,685,275 Chemicals (3.0%) Agrium, Inc. (Canada) (S) 92,700 7,909,164 Huntsman Corp. 1,032,518 23,975,068 LyondellBasell Industries NV Class A 102,474 7,644,560 Monsanto Co. 483,300 50,688,504 Solvay SA (Belgium) 105,641 16,532,978 Tronox, Ltd. Class A (S) 689,221 15,914,113 Commercial banks (1.2%) Banco Espirito Santo SA (Portugal) (NON) 1,616,632 2,134,764 Barclays PLC (United Kingdom) 3,430,062 14,496,143 Credicorp, Ltd. (Peru) (S) 78,600 10,736,760 Grupo Financiero Banorte SAB de CV (Mexico) 1,198,200 7,670,096 Regions Financial Corp. 1,511,050 14,551,412 Commercial services and supplies (0.5%) ADT Corp. (The) (NON) (S) 131,450 5,700,987 KAR Auction Services, Inc. 245,096 7,284,253 Tyco International, Ltd. 213,700 7,810,735 Communications equipment (3.1%) Alcatel-Lucent ADR (France) (NON) 3,902,767 14,947,598 Cisco Systems, Inc. 941,247 21,178,058 Polycom, Inc. (NON) 1,541,421 16,030,778 Qualcomm, Inc. 1,025,209 71,221,269 Computers and peripherals (6.5%) Apple, Inc. 395,021 206,339,217 ASUSTeK Computer, Inc. (Taiwan) 1,007,000 7,712,010 EMC Corp. 1,257,400 30,265,618 SanDisk Corp. (S) 231,900 16,117,050 Construction materials (0.3%) Buzzi Unicem SpA (Italy) 333,444 5,777,624 Martin Marietta Materials, Inc. 77,900 7,641,211 Consumer finance (0.6%) Credit Saison Co., Ltd. (Japan) 403,200 10,972,879 Discover Financial Services 235,100 12,196,988 Containers and packaging (0.2%) MeadWestvaco Corp. 264,100 9,203,885 Diversified consumer services (1.0%) DeVry, Inc. (S) 295,600 10,612,040 H&R Block, Inc. 433,300 12,323,052 ITT Educational Services, Inc. (NON) (S) 193,100 7,747,172 Outerwall, Inc. (NON) (S) 137,200 8,915,256 Diversified financial services (1.0%) Citigroup, Inc. 343,900 16,775,442 CME Group, Inc. 318,500 23,635,885 Electrical equipment (0.8%) Alstom SA (France) 112,862 4,192,003 Eaton Corp PLC 193,800 13,674,528 Schneider Electric SA (France) 64,950 5,461,391 Shanghai Electric Group Co., Ltd. (China) 23,000,000 8,128,466 Electronic equipment, instruments, and components (0.2%) Hitachi, Ltd. (Japan) 1,187,000 8,269,043 Energy equipment and services (2.5%) Baker Hughes, Inc. 122,700 7,127,643 Ezion Holdings, Ltd. (Singapore) 6,935,000 12,505,555 Halliburton Co. 460,703 24,431,080 McDermott International, Inc. (NON) (S) 750,000 5,302,500 Petrofac, Ltd. (United Kingdom) 685,016 16,030,628 Schlumberger, Ltd. 387,593 36,325,216 Food and staples retail (0.7%) CP ALL PCL (Thailand) 11,017,800 13,893,933 CVS Caremark Corp. 217,500 13,541,550 Food products (0.3%) Mead Johnson Nutrition Co. 144,739 11,819,387 Health-care equipment and supplies (0.8%) Baxter International, Inc. 333,200 21,947,884 Surgical Care Affiliates, Inc. (NON) 33,639 883,024 Zimmer Holdings, Inc. 93,300 8,160,951 Health-care providers and services (2.0%) Catamaran Corp. (NON) 690,082 32,406,251 Emeritus Corp. (NON) (S) 564,185 10,809,785 Express Scripts Holding Co. (NON) 619,631 38,739,330 Hotels, restaurants, and leisure (1.9%) Carnival Corp. (S) 190,800 6,611,220 ClubCorp Holdings, Inc. (NON) 242,981 3,375,006 Las Vegas Sands Corp. 142,500 10,006,350 Penn National Gaming, Inc. (NON) (S) 335,388 19,623,552 Starbucks Corp. 414,800 33,619,540 Thomas Cook Group PLC (United Kingdom) (NON) 1,483,918 3,417,169 Household durables (2.6%) D.R. Horton, Inc. (S) 1,515,500 28,718,725 Persimmon PLC (United Kingdom) 452,710 9,179,847 PulteGroup, Inc. (S) 2,660,900 46,964,885 Sony Corp. (Japan) (S) 371,100 7,083,847 Whirlpool Corp. 96,800 14,133,768 Industrial conglomerates (0.8%) Siemens AG (Germany) 240,639 30,796,237 Insurance (3.7%) American International Group, Inc. 788,400 40,720,860 Assured Guaranty, Ltd. 2,342,347 48,018,114 Genworth Financial, Inc. Class A (NON) 1,205,200 17,511,556 Hartford Financial Services Group, Inc. (The) (S) 938,430 31,625,091 Prudential PLC (United Kingdom) 532,070 10,885,531 Internet and catalog retail (1.2%) Bigfoot GmbH (acquired 8/2/13, cost $9,275,858) (Private) (Brazil) (F) (RES) (NON) 422 7,110,761 Ctrip.com International, Ltd. ADR (China) (NON) 84,100 4,562,425 Groupon, Inc. (NON) 654,200 5,972,846 Priceline.com, Inc. (NON) 16,397 17,279,651 Zalando GmbH (acquired 9/30/13, cost $15,738,412) (Private) (Germany) (F) (RES) (NON) 351 13,426,498 Internet software and services (9.8%) Baidu, Inc. ADR (China) (NON) 64,700 10,410,230 Blucora, Inc. (NON) 244,300 5,772,809 eBay, Inc. (NON) 587,255 30,954,211 Facebook, Inc. Class A (NON) 2,756,017 138,517,414 Facebook, Inc. Class B (F) (NON) 115,920 5,826,139 Google, Inc. Class A (NON) 191,966 197,836,320 Yahoo!, Inc. (NON) 231,200 7,613,416 IT Services (2.8%) MasterCard, Inc. Class A 5,600 4,015,760 Unisys Corp. (NON) (S) 846,496 22,305,170 Visa, Inc. Class A (S) 446,200 87,754,154 Leisure equipment and products (0.7%) Brunswick Corp. (S) 627,725 28,329,229 Life sciences tools and services (0.6%) Thermo Fisher Scientific, Inc. (S) 229,400 22,430,732 Machinery (0.3%) AGCO Corp. (S) 160,900 9,393,342 TriMas Corp. (NON) 97,300 3,683,778 Media (2.4%) Atresmedia Corporacion de Medios de Comunicacion S.A. (Spain) (S) 132,327 2,216,516 CBS Corp. Class B 675,000 39,919,500 Comcast Corp. Class A 563,035 26,789,205 DISH Network Corp. Class A 201,500 9,712,300 Liberty Global PLC Ser. C (United Kingdom) (NON) 142,100 10,637,606 Time Warner Cable, Inc. 67,700 8,134,155 Metals and mining (0.8%) Barrick Gold Corp. (Canada) 435,600 8,446,284 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 177,214 6,514,387 Glencore Xstrata PLC (United Kingdom) 3,276,630 17,753,059 Multiline retail (0.9%) Macy's, Inc. 614,000 28,311,540 Target Corp. (S) 125,500 8,131,145 Oil, gas, and consumable fuels (3.7%) Anadarko Petroleum Corp. 221,300 21,087,677 Cairn Energy PLC (United Kingdom) (NON) 2,585,777 11,737,394 Energy Transfer Equity LP 162,600 10,990,134 Gulfport Energy Corp. (NON) 61,900 3,632,911 HRT Participacoes em Petroleo SA (Brazil) (NON) 2,520,246 742,506 Marathon Oil Corp. 941,321 33,190,978 Noble Energy, Inc. 58,300 4,368,419 Occidental Petroleum Corp. 66,900 6,427,752 QEP Resources, Inc. 488,400 16,146,504 Royal Dutch Shell PLC Class A (United Kingdom) 537,060 17,851,381 Suncor Energy, Inc. (Canada) (S) 625,900 22,751,465 Paper and forest products (0.4%) International Paper Co. 365,300 16,296,033 Personal products (1.1%) Coty, Inc. Class A (S) 2,755,000 42,371,900 Pharmaceuticals (5.4%) AbbVie, Inc. 170,200 8,246,190 Actavis PLC (NON) (S) 524,785 81,121,265 Allergan, Inc. 316,800 28,705,248 Auxilium Pharmaceuticals, Inc. (NON) (S) 491,600 8,460,436 Eli Lilly & Co. 381,700 19,016,294 Jazz Pharmaceuticals PLC (NON) (S) 164,551 14,931,358 Sanofi (France) 174,096 18,616,257 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) 1,666,000 3,769,075 ViroPharma, Inc. (NON) (S) 919,398 35,691,030 Professional services (0.4%) Nielsen Holdings NV (S) 382,600 15,089,744 TrueBlue, Inc. (NON) 19,465 480,786 Real estate investment trusts (REITs) (0.4%) American Homes 4 Rent Class A (NON) (R) 234,800 3,634,704 American Tower Corp. (R) 161,000 12,775,350 Real estate management and development (1.3%) BR Malls Participacoes SA (Brazil) 1,485,000 14,384,653 CBRE Group, Inc. Class A (NON) 918,049 21,326,278 RE/MAX Holdings, Inc. Class A (NON) 522,665 14,739,153 Sun Hung Kai Properties, Ltd. (Hong Kong) 280,000 3,669,289 Semiconductors and semiconductor equipment (4.0%) Applied Materials, Inc. (S) 958,200 17,103,870 Himax Technologies, Inc. ADR (Taiwan) (S) 563,300 5,458,377 Inotera Memories, Inc. (Taiwan) (NON) 6,979,000 4,501,508 Lam Research Corp. (NON) 539,000 29,229,970 Magnachip Semiconductor Corp. (South Korea) (NON) 709,725 13,264,760 Maxim Integrated Products, Inc. 335,000 9,949,500 Micron Technology, Inc. (NON) (S) 3,637,354 64,308,419 Samsung Electronics Co., Ltd. (South Korea) 12,407 17,135,286 Software (2.7%) Electronic Arts, Inc. (NON) 813,900 21,364,875 Longtop Financial Technologies Ltd. ADR (Hong Kong) (F) (NON) 478,830 — Microsoft Corp. 981,200 34,685,420 Oracle Corp. 1,547,189 51,830,832 Specialty retail (2.9%) Bed Bath & Beyond, Inc. (NON) (S) 79,400 6,139,208 Gap, Inc. (The) (S) 215,300 7,963,947 Home Depot, Inc. (The) 418,700 32,612,543 Lowe's Cos., Inc. 667,083 33,207,392 Office Depot, Inc. (NON) (S) 5,820,876 32,538,697 Sears Hometown and Outlet Stores, Inc. (NON) 209,231 5,829,176 Textiles, apparel, and luxury goods (0.2%) Tumi Holdings, Inc. (NON) (S) 414,200 8,843,170 Thrifts and mortgage finance (0.4%) Radian Group, Inc. (S) 960,900 14,000,313 Tobacco (1.6%) Japan Tobacco, Inc. (Japan) 556,100 20,076,833 Philip Morris International, Inc. 482,069 42,961,989 Trading companies and distributors (0.4%) Mitsubishi Corp. (Japan) 391,200 7,885,268 WESCO International, Inc. (NON) (S) 74,993 6,408,902 Transportation infrastructure (0.1%) Beijing Capital International Airport Co., Ltd. (China) 8,360,000 5,898,259 Wireless telecommunication services (0.4%) SoftBank Corp. (Japan) 210,400 15,620,055 Total common stocks (cost $3,325,163,992) WARRANTS (1.8%) (a) (NON) Expiration date Strike Price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 19,401,439 $13,969,036 Citigroup, Inc. 1/4/19 106.10 12,281,118 7,614,293 Global Mediacom Tbk PT 144A (Indonesia) 10/4/16 0.00 22,345,500 3,786,177 JPMorgan Chase & Co. (W) 10/28/18 42.42 873,488 13,949,603 Matahari Department Store 144A (Indonesia) 3/25/16 0.00 6,135,500 6,694,720 Wells Fargo & Co. (W) 10/28/18 34.01 1,673,125 25,515,156 Total warrants (cost $81,111,882) PURCHASED OPTIONS OUTSTANDING (1.2%) (a) Expiration Contract date/strike price amount Value Apple, Inc. (Call) Nov-13/$500.00 76,071 $1,702,469 Apple, Inc. (Call) Nov-13/535.00 299,502 39,211 Apple, Inc. (Call) Nov-13/550.00 76,071 380 Apple, Inc. (Call) Nov-13/575.00 567,891 1 Apple, Inc. (Call) Nov-13/585.00 299,502 — Best Buy Co., Inc. (Call) Nov-13/21.00 447,979 9,766,444 Computer Sciences Corp. (Call) Nov-13/37.00 398,797 4,890,386 DIRECTV (Call) Dec-13/67.50 573,981 393,487 DIRECTV (Call) Dec-13/75.00 2,286,002 276,579 DIRECTV (Call) Dec-13/77.50 573,981 42,479 Facebook, Inc. (Call) Nov-13/60.00 1,987,898 14,333 Facebook, Inc. (Call) Nov-13/62.50 1,364,926 6,715 Facebook, Inc. (Call) Nov-13/55.00 802,012 27,838 Facebook, Inc. (Call) Nov-13/57.50 1,364,926 20,706 Facebook, Inc. (Call) Nov-13/65.00 1,987,898 7,614 Facebook, Inc. (Call) Nov-13/60.00 802,012 5,783 Gilead Sciences, Inc. (Put) Nov-13/51.00 1,704,516 2 Gilead Sciences, Inc. (Put) Nov-13/53.00 1,022,710 1 Hang Seng Index (Call) Dec-13/25,148.13 120,713 691,022 Market Vectors Gold Miners ETF (Call) Dec-13/32.00 3,927,207 483,361 Market Vectors Gold Miners ETF (Call) Dec-13/32.00 3,716,472 457,423 Market Vectors Gold Miners ETF (Call) Dec-13/31.00 2,097,138 321,470 Market Vectors Gold Miners ETF (Call) Dec-13/31.00 1,785,094 273,637 Market Vectors Gold Miners ETF (Call) Dec-13/29.00 2,478,585 188,125 Market Vectors Gold Miners ETF (Call) Dec-13/34.00 3,406,522 159,766 Market Vectors Gold Miners ETF (Call) Dec-13/36.00 3,927,207 88,009 Market Vectors Gold Miners ETF (Call) Dec-13/36.00 3,716,472 83,286 Market Vectors Gold Miners ETF (Call) Dec-13/37.00 3,144,481 64,562 Market Vectors Gold Miners ETF (Call) Dec-13/38.00 3,406,522 52,839 Michael Kors Holdings, Ltd. (Call) Nov-13/50.00 132,100 3,527,070 Micron Technology, Inc. (Call) Apr-14/20.00 1,857,665 2,322,081 Micron Technology, Inc. (Call) Apr-14/22.00 1,186,021 905,994 Micron Technology, Inc. (Call) Apr-14/24.00 1,857,665 854,730 SPDR S&P rust (Put) Nov-13/168.00 5,400,657 1,108,377 SPDR S&P rust (Put) Nov-13/170.00 1,022,752 317,708 SPDR S&P rust (Call) Dec-13/185.00 1,704,711 618,026 SPDR S&P rust (Put) Nov-13/172.00 5,400,657 2,784,633 SPDR S&P rust (Put) Nov-13/174.00 2,673,374 2,635,947 SPDR S&P rust (Put) Nov-13/171.00 5,682,948 2,248,970 SPDR S&P rust (Put) Nov-13/173.00 2,765,490 2,101,772 SPDR S&P rust (Put) Nov-13/167.00 5,682,948 966,556 SPDR S&P rust (Put) Nov-13/170.00 2,673,374 927,661 SPDR S&P rust (Put) Nov-13/169.00 2,765,490 829,647 SPDR S&P rust (Put) Nov-13/170.00 4,806,822 583,644 SPDR S&P rust (Put) Nov-13/172.00 1,705,046 382,936 SPDR S&P rust (Put) Nov-13/166.00 4,806,822 243,994 SPDR S&P rust (Put) Nov-13/168.00 1,705,046 138,808 Xerox Corp. (Call) Nov-13/6.00 1,141,493 4,496,957 Total purchased options outstanding (cost $79,967,849) INVESTMENT COMPANIES (1.1%) (a) Shares Value CSOP FTSE China A50 ETF (China) (NON) 9,003,400 $11,125,058 iShares FTSE A50 China Index ETF (China) 9,406,500 11,999,263 Market Vectors Gold Miners ETF 789,373 19,821,156 Total investment companies (cost $43,403,564) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.5%) (a) Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 6 1/4s, July 15, 2032 (i) $10,749,000 $14,272,630 Federal National Mortgage Association Pass-Through Certificates 3s, February 1, 2027 (i) 5,895,334 6,161,037 Total U.S. Government Agency Obligations (cost $20,433,667) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Bonds 3 1/2s, February 15, 2039 (i) $426,000 $425,970 Total U.S. treasury Obligations (cost $425,970) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 194,826 $14,015,295 Total convertible preferred stocks (cost $14,190,021) SHORT-TERM INVESTMENTS (14.1%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.09% to 0.13%, April 3, 2014 (SEGSF) $3,805,000 $3,804,072 U.S. Treasury Bills with an effective yield of 0.12%, May 1, 2014 (SEGSF) 469,000 468,811 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.11%, October 16, 2014 (SEGSF) 1,367,000 1,365,741 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.09%, August 21, 2014 (SEGSF) 5,297,000 5,293,658 Putnam Cash Collateral Pool, LLC 0.15% (d) 436,540,379 436,540,379 Putnam Short Term Investment Fund 0.07% (AFF) 111,600,935 111,600,935 SSgA Prime Money Market Fund 0.02% (P) 6,789,703 6,789,703 U.S. Treasury Bills zero %, September 18, 2014 (i) 1,260,000 1,258,992 Total short-term investments (cost $567,121,254) TOTAL INVESTMENTS Total investments (cost $4,131,818,199) (b) FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $307,880,014) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Euro Sell 12/18/13 $126,816,317 $123,041,112 $(3,775,205) Japanese Yen Sell 11/20/13 88,077,381 87,193,674 (883,707) UBS AG British Pound Sell 12/18/13 100,664,692 97,645,228 (3,019,464) Total WRITTEN OPTIONS OUTSTANDING at 10/31/13 (premiums $44,239,087) (Unaudited) Expiration Contract date/strike price amount Value Apple, Inc. (Call) Nov-13/$525.00 152,142 $261,827 Apple, Inc. (Call) Nov-13/560.00 599,004 1 Apple, Inc. (Call) Nov-13/585.00 567,891 1 DIRECTV (Call) Dec-13/72.50 1,147,962 237,777 DIRECTV (Call) Dec-13/80.00 2,286,002 110,528 Facebook, Inc. (Call) Nov-13/57.50 1,604,024 24,333 Facebook, Inc. (Call) Nov-13/60.00 2,729,852 19,682 Facebook, Inc. (Call) Nov-13/62.50 3,975,796 19,561 Gilead Sciences, Inc. (Put) Nov-13/49.00 1,704,516 2 Gilead Sciences, Inc. (Put) Nov-13/49.00 1,022,710 1 Hang Seng Index (Call) Dec-13/26,062.61 120,713 168,547 Market Vectors Gold Miners ETF (Call) Dec-13/34.00 7,854,414 368,372 Market Vectors Gold Miners ETF (Call) Dec-13/34.00 7,432,944 348,605 Market Vectors Gold Miners ETF (Call) Dec-13/36.00 6,813,044 152,680 Market Vectors Gold Miners ETF (Call) Dec-13/33.00 2,097,138 144,283 Market Vectors Gold Miners ETF (Call) Dec-13/33.00 1,785,094 122,814 Market Vectors Gold Miners ETF (Call) Dec-13/39.00 3,144,481 21,697 Micron Technology, Inc. (Call) Apr-14/22.00 3,715,330 2,838,118 Micron Technology, Inc. (Call) Apr-14/25.00 1,186,021 429,529 SPDR S&P rust (Call) Dec-13/190.00 1,704,711 172,568 SPDR S&P rust (Put) Nov-13/170.00 10,801,314 3,355,321 SPDR S&P rust (Put) Nov-13/172.00 5,346,748 3,117,154 SPDR S&P rust (Put) Nov-13/169.00 11,365,896 2,846,589 SPDR S&P rust (Put) Nov-13/171.00 5,530,980 2,544,251 SPDR S&P rust (Put) Nov-13/168.00 1,022,752 209,899 SPDR S&P rust (Put) Nov-13/168.00 9,613,644 782,647 SPDR S&P rust (Put) Nov-13/170.00 3,410,092 399,970 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 410,000 $— 10/20/14 (3 month USD-LIBOR-BBA) A basket (DBVODSTB) of common stocks $(200,162) baskets 368,169 — 7/28/14 (3 month USD-LIBOR-BBA) A basket (DBPTMATR) of common stocks 5,356 baskets 371,463 — 10/22/14 (3 month USD-LIBOR-BBA plus 1.02%) A basket (DBEMCSTB) of common stocks 194,668 Goldman Sachs International shares 574,000 — 9/29/14 (1 month USD-LIBOR plus 0.40%) Vodafone Group PLC 200,569 shares 223,450 — 9/29/14 1 month USD-LIBOR minus 0.35% Verizon Communications, Inc. 13,350 shares 893,800 — 9/29/14 (1 month USD-LIBOR plus 0.40%) Vodafone Group PLC 312,315 shares 143,500 — 9/29/14 1 month USD-LIBOR minus 0.35% Verizon Communications, Inc. 8,573 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $4,032,218,078. (b) The aggregate identified cost on a tax basis is $4,138,846,991, resulting in gross unrealized appreciation and depreciation of $553,976,590 and $182,784,667, respectively, or net unrealized appreciation of $371,191,923. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $20,537,259, or 0.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $121,496,391 $422,495,283 $432,390,739 $16,298 $111,600,935 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $420,467,060. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $436,540,379, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,173,878,405 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,024,967 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,529,471 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $8,422,133. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $621,980,913 $24,669,030 $20,537,259 Consumer staples 168,303,811 — — Energy 205,030,340 45,619,403 — Financials 370,991,237 27,516,438 — Health care 534,618,119 18,616,257 — Industrials 247,205,448 78,589,529 — Information technology 1,166,092,942 5,826,139 — Materials 154,233,209 40,063,661 — Telecommunication services 15,620,055 — — Total common stocks Convertible preferred stocks — 14,015,295 — Investment companies 42,945,477 — — Purchased options outstanding 3,527,070 44,526,369 — U.S. government agency obligations — 20,433,667 — U.S. treasury obligations — 425,970 — Warrants 61,048,088 10,480,897 — Short-term investments 118,390,638 448,731,653 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(7,678,376) $— Written options outstanding — (18,696,757) — Total return swap contracts — 534,669 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $7,678,376 Equity contracts 120,317,255 18,896,919 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) Forward currency contracts (contract amount) OTC total return swap contracts (notional) Warrants (number of warrants) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Voyager Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 27, 2013
